DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/15/2021 has been entered. Claims 1, 4, 7-9, 12, 14-17, and 20 stand amended. Claims 1, 4-9, and 11-20 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 8, 9,  11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boissel in US Patent Application Publication № 2013/0041683, ..

In regard to claim 1, Boissel teaches generating an interactive user interface to illustrate a graphical view (“The optional display generates a display comprising any one or more of a number of indicators of benefit from treatment in the population or individual, including in alphanumeric or graphical form.” Paragraph 0008) of a network of plan models, wherein the network of plan models comprises a plurality of plan models (i.e. sub-models, “A solution consists in splitting the discursive model by identifying independent sub-systems. These are characterized by their ability to be studied and modelled independently as sub-models, while respecting the global system dynamic.” Paragraph 00158, each plan model comprises one or more measures (“iii) it encompasses at least a biomarker which is measurable in vitro or in vivo (for the sake of validation of simulation results).” Paragraph 0158) and one or more dimensions (“For example, apoptosis can be viewed as a subsystem with relatively simple input/output signals e.g. calcium concentration, energy stores as inputs, and energy consumption and eventually cell death as output.” Paragraph 0158) and models a future outcome (i.e. prediction) of a corresponding business domain (“The benefit from treatment as a function of the risk without treatment and variables (X) computed in the preceding section can be used in a variety of optional additional methods.” Paragraph 0196.) [Examiner’s note: the requirement that the models be “business models” is not given specific patentable weight as the requirement that the models be used for business is 
wherein each plan model of the plurality of plan models comprises a respective instance of a data structure defining: one or more outcome measure models (i.e. benefit of the treatment), a set of input driver models (i.e. inputs to the function, i.e. risk without treatment and patient descriptors), and a sensitivity model  comprising correlation models and a propagation model (“The French virtual realistic population integrates known disease epidemiology for France and correlations between variables so as to provide a realistic representation of the French population as epidemiological information evolves” paragraph 0235) defining dependencies of each outcome measure model on one or more of the set of input driver models (i.e. a mathematical function relating inputs to outputs, “"Effect Model", as used herein, refers to a mathematical function that describes, for a population of individuals, the benefit from treatment as a function of the risk without treatment and one or more other characteristics of an individual (e.g. patient descriptors).” Paragraph 0100);
However, Boissel fails to explicitly teach a sensitivity model, comprising correlation models and a propagation model, defining dependencies, using the correlation models, of each outcome measure model on one or more of the set of input driver models, wherein the correlation models include a lead time function defining a period of time before a change to an input driver impacts at least one of: a dependent input driver or a dependent outcome measure; identifying a particular input driver from the input driver models without a corresponding correlation model; determining an outcome measure dependency for the particular input driver using the propagation 
Gottemukkala teaches a sensitivity model, comprising correlation models and a propagation model (“Sensitivity models can include one or more correlation models defining dependencies of the outcome measures on input drivers of the corresponding plan model and further include a propagation model defining an order of effects to values of input drivers and outcome measures resulting, at least in part, from changes to values of a corresponding one of the input drivers or outcome measures.” Paragraph 0025), defining dependencies, using the correlation models, of each outcome measure model on one or more of the set of input driver models (“At least one sensitivity model can include correlation models defining at least one of: dependencies between input drivers on other input drivers, and dependencies between outcome measures on other outcome measures. Further, at least some of the correlation models can define formulas representing the dependencies and a particular one of the correlation models can define a dependency between a particular input driver and particular outcome measure lacking a formula for the dependency, and can cause a request for an input value for one of the particular input driver and particular outcome measure, for instance, from a user.” Paragraph 0025), wherein the correlation models include a lead time function defining a period of time before a change to an input driver impacts at least one of: a dependent input driver or a dependent outcome measure (“For instances, in some examples, a dependency can involve a lead time between a change in an input driver value and changes to values of input drivers and/or output measures dependent on the input driver.” Paragraph 0086).
identifying a particular input driver from the input driver models without a corresponding correlation model;  determining an outcome measure dependency for the particular input driver using the propagation model, wherein the propagation model is automatically generated from a set of correlation models that define input drivers and outcome measures (“Further, at least some of the correlation models can define formulas representing the dependencies and a particular one of the correlation models can define a dependency between a particular input driver and particular outcome measure lacking a formula for the dependency, and can cause a request for an input value for one of the particular input driver and particular outcome measure, for instance, from a user.” Paragraph 0025)
 It would have been obvious to one of ordinary skill in the art at the time of filing to modify the model display interface taught by Boissel to include the data field specifying a lead time for a model, and to include the particular output measures determined using a propagation model, as taught by Gottemukkala. It would have been obvious because it represents the application  of one known technique (i.e. the inclusion of lead time and propagation models in a modeling system, as taught by Gottemukkala) to improve similar devices (i.e. the model data structure  taught by Boissel and the model data structure taught by Gottemukkala) in the same way (i.e. including additional data regarding models with particular measurements applied)
However, none of Boissel or Gottemukkala teach selecting the infographic of the particular type to present the search results based on a user preference; generating a dashboard in the interactive user interface with the graphical view of the network of plan models and an infographic of the infographic type;
identifying a change with at least one of the plan models; and automatically updating the infographic based on the change with at least one of the plan models.
Standing teaches selecting the infographic of the particular type to present the search results based on a user preference (“The search system 300 may provide the financial data in the 20 form of a visualization, such as an industry visualization, that can be related to the search results” column 13 line 20; “Advancing to 614, the search system optionally filters the search results based on user preferences derived from user interactions.” Column 15 line 27).
generating a dashboard in the interactive user interface with the graphical view of the network of plan models and an infographic of the infographic type , (“A user may select one of the selectable options 2704 to access particular visualizations (maps), which may include multiple selectable graphic elements to view search results in different ways.” Column 27 line 45);
identifying a change with at least one of the plan models based on the outcome measure dependency for the particular input driver (“In a particular embodiment, when a user logs into the search system 104, the search system 104 may provide a graphical user interface to bring the user up-to-date with respect to any changes to the search results since the last time the user logged into the search system 104.” Column  line 30); 
and automatically updating the infographic based on the change with at least one of the plan models and the user preference (“In a particular illustrative embodiment, the selectable indicator 3206 may be selected to access documents associated with the particular category for the year 2002 and for the particular company, Koninklijke Philips changes the data shown at the company classification timeline visualization panel 3202.” Column 31, line 28; alternatively or additionally, (“A user may select one of the selectable options 2704 to access particular visualizations (maps), which may include multiple selectable graphic elements to view search results in different ways.” Column 27 line 45);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the graphical model tool, as taught by Boissel and Gottemukkala with the graphical visualization of search results, as taught by Stading. It would have been obvious because it represents the application of a known technique (i.e. the graphical visualization of search results, as taught by Stading) to a known system (i.e. the model system taught by Boissel and Gottemukkala) ready for improvement to yield predictable results (i.e. search results are displayed in a graphical visualization).
In regard to claim 15, it is substantially similar to claim 1, and accordingly is rejected under similar reasoning.

In regard to claim 4, Stading further teaches receiving a search query comprising a plurality of search terms (“At 602, a search system receives a query string. Advancing to 604, the search system cleanses/normalizes the query string. The search system may cleanse the query string by replacing the keywords or the query structure to match the query structures for each of a variety of data sources (i.e. by "proxying" the query).” Column 15 line 14); 
searching the network of plan models to generate search results corresponding to the search query (“Moving to 606, the search system sends the cleansed/normalized query string to one or more data sources. Proceeding to 608, the search system receives search results from the one or more data sources” Column 15 line 20); and
selecting the infographic of the particular type to present the search results based on characteristics of at least one of the search query and the search results (“The search system 300 may provide the financial data in the 20 form of a visualization, such as an industry visualization, that can be related to the search results” column 13 line 20).


In regard to claim 5, Stading further teaches that the particular type is selected based on a number of measures identified from the search query (“In a particular illustrative embodiment, each of the multiple selectable elements of the graphical map can include a dimension parameter related to a relative number of associated documents. For example, in a particular illustrative embodiment, each of the multiple selectable elements of the first graphical map, the second graphical map, or any combination thereof can include a color parameter related to a relative number of associated documents” column 14, line 5).

In regard to claim 6, Stading further teaches that the particular type is selected from a time dimension identified in the search query (“In a particular illustrative embodiment, the selectable indicator 3206 may be selected to access documents 


In regard to claim 8, Stading further teaches that the revised graphical view presents an interactive control to allow a user to toggle the infographic between two or more of the plurality of infographic types (“A user may select one of the selectable options 2704 to access particular visualizations (maps), which may include multiple selectable graphic elements to view search results in different ways.” Column 27 line 45).

In regard to claim 9, Stading further teaches that the infographic comprises a plurality of interactive graphical components and user interaction with any one of the plurality of interactive graphical components filters information presented in the infographic. (“In a particular illustrative embodiment, the selectable indicator 3206 may be selected to access documents associated with the particular category for the year 2002 and for the particular company, Koninklijke Philips Electronics NV. In general, the control panel 2906 may be used to filter the search results, which changes the data shown at the company classification timeline visualization panel 3202.” Column 31, line 28; alternatively or additionally, (“A user may select one of the selectable options 2704 to access particular visualizations (maps), which may include multiple selectable graphic elements to view search results in different ways.” Column 27 line 45)

In regard to claim 11, Boissel further teaches that the network of plan models comprise one or more link expressions defining relationships between two or more of the plurality of plan models (“ii) there are well characterised signals connecting with other subsystems (input/output of the sub-system);” paragraph 0158).

In regard to claim 12, Standing  further teaches that the search query further comprises one or more modifiers (“The search tier 306 includes a query learner module 366 to reverse engineers a user's search into a better query by identifying "good" elements and "bad" elements and by using the identified good and bad elements to generate a modified Boolean query learned from explicit and implicit user interactions.” Column 11 line 50).

In regard to claim 14, Standing further teaches that generating the search results comprises calculating, from values of one or more plan model measures, a new value for inclusion in the search results (“The search tier 306 includes a query learner module 366 to reverse engineers a user's search into a better query by identifying "good" elements and "bad" elements and by using the identified good and bad elements to generate a modified Boolean query learned from explicit and implicit user interactions.” Column 11 line 50).


In regard to claim 13, Stading further teaches receiving a user selection to save the infographic for inclusion in one of a plurality of windows of a graphical dashboard. (“Further, the graphical user interface may allow a user to share a snapshot of the search results with another user via the network”, column 8 line 10)

In regard to claim 16, Boissel teaches A method comprising:
Receiving a search query corresponding to a network of plan models (“In one
aspect the invention provides a computer-implemented method comprising receiving a query (e.g. from a user via an input device or input interface),” paragraph 0061), wherein the network of plan models comprises a plurality of plan models (i.e. sub-models, “A solution consists in splitting the discursive model by identifying independent sub-systems. These are characterized by their ability to be studied and modelled independently as sub-models, while respecting the global system dynamic.” Paragraph 00158, each plan model comprises one or more measures (“iii) it encompasses at least a biomarker which is measurable in vitro or in vivo (for the sake of validation of simulation results).” Paragraph 0158) and one or more dimensions (“For example, apoptosis can be viewed as a subsystem with relatively simple input/output signals e.g. calcium concentration, energy stores as inputs, and energy consumption and eventually cell death as output.” Paragraph 0158) and models a future outcome (i.e. prediction) of a corresponding business domain (“The benefit from treatment as a function of the risk without treatment and variables (X) computed in the preceding section can be used in a variety of optional additional methods.” Paragraph 0196.) 
wherein each plan model of the plurality of plan models comprises a respective instance of a data structure defining: one or more outcome measure models (i.e. benefit of the treatment), a set of input driver models (i.e. inputs to the function, i.e. risk without treatment and patient descriptors), and a sensitivity model  comprising correlation models and a propagation model (“The French virtual realistic population integrates known disease epidemiology for France and correlations between variables so as to provide a realistic representation of the French population as epidemiological information evolves” paragraph 0235) defining dependencies of each outcome measure model on one or more of the set of input driver models (i.e. a mathematical function relating inputs to outputs, “"Effect Model", as used herein, refers to a mathematical function that describes, for a population of individuals, the benefit from treatment as a function of the risk without treatment and one or more other characteristics of an individual (e.g. patient descriptors).” Paragraph 0100);
However, Boissel fails to explicitly teach a sensitivity model, comprising correlation models and a propagation model, defining dependencies, using the correlation models, of each outcome measure model on one or more of the set of input driver models, wherein the correlation models include a lead time function defining a period of time before a change to an input driver impacts at least one of: a dependent input driver or a dependent outcome measure; identifying a particular input driver from 
Gottemukkala teaches a sensitivity model, comprising correlation models and a propagation model (“Sensitivity models can include one or more correlation models defining dependencies of the outcome measures on input drivers of the corresponding plan model and further include a propagation model defining an order of effects to values of input drivers and outcome measures resulting, at least in part, from changes to values of a corresponding one of the input drivers or outcome measures.” Paragraph 0025), defining dependencies, using the correlation models, of each outcome measure model on one or more of the set of input driver models (“At least one sensitivity model can include correlation models defining at least one of: dependencies between input drivers on other input drivers, and dependencies between outcome measures on other outcome measures. Further, at least some of the correlation models can define formulas representing the dependencies and a particular one of the correlation models can define a dependency between a particular input driver and particular outcome measure lacking a formula for the dependency, and can cause a request for an input value for one of the particular input driver and particular outcome measure, for instance, from a user.” Paragraph 0025), wherein the correlation models include a lead time function defining a period of time before a change to an input driver impacts at least one of: a dependent input driver or a dependent outcome measure (“For instances, in some examples, a dependency can involve a lead time between a 
identifying a particular input driver from the input driver models without a corresponding correlation model;  determining an outcome measure dependency for the particular input driver using the propagation model, wherein the propagation model is automatically generated from a set of correlation models that define input drivers and outcome measures (“Further, at least some of the correlation models can define formulas representing the dependencies and a particular one of the correlation models can define a dependency between a particular input driver and particular outcome measure lacking a formula for the dependency, and can cause a request for an input value for one of the particular input driver and particular outcome measure, for instance, from a user.” Paragraph 0025)
 It would have been obvious to one of ordinary skill in the art at the time of filing to modify the model display interface taught by Boissel to include the data field specifying a lead time for a model, and to include the particular output measures determined using a propagation model, as taught by Gottemukkala. It would have been obvious because it represents the application  of one known technique (i.e. the inclusion of lead time and propagation models in a modeling system, as taught by Gottemukkala) to improve similar devices (i.e. the model data structure  taught by Boissel and the model data structure taught by Gottemukkala) in the same way (i.e. including additional data regarding models with particular measurements applied)
However, none of Boissel or Gottemukkala teach selecting the infographic of the particular type to present the search results based on a user preference; generating a 
identifying a change with at least one of the plan models; and automatically updating the infographic based on the change with at least one of the plan models.
Standing teaches selecting the infographic of the particular type to present the search results based on a user preference (“The search system 300 may provide the financial data in the 20 form of a visualization, such as an industry visualization, that can be related to the search results” column 13 line 20; “Advancing to 614, the search system optionally filters the search results based on user preferences derived from user interactions.” Column 15 line 27).
generating a dashboard in the interactive user interface with the graphical view of the network of plan models and an infographic of the infographic type , (“A user may select one of the selectable options 2704 to access particular visualizations (maps), which may include multiple selectable graphic elements to view search results in different ways.” Column 27 line 45);
identifying a change with at least one of the plan models based on the outcome measure dependency for the particular input driver (“In a particular embodiment, when a user logs into the search system 104, the search system 104 may provide a graphical user interface to bring the user up-to-date with respect to any changes to the search results since the last time the user logged into the search system 104.” Column  line 30); 
and automatically updating the infographic based on the change with at least one of the plan models and the user preference (“In a particular illustrative embodiment, the changes the data shown at the company classification timeline visualization panel 3202.” Column 31, line 28; alternatively or additionally, (“A user may select one of the selectable options 2704 to access particular visualizations (maps), which may include multiple selectable graphic elements to view search results in different ways.” Column 27 line 45);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the graphical model tool, as taught by Boissel and Gottemukkala with the graphical visualization of search results, as taught by Stading. It would have been obvious because it represents the application of a known technique (i.e. the graphical visualization of search results, as taught by Stading) to a known system (i.e. the model system taught by Boissel and Gottemukkala) ready for improvement to yield predictable results (i.e. search results are displayed in a graphical visualization).
In regard to claim 15, it is substantially similar to claim 1, and accordingly is rejected under similar reasoning.
In regard to claim 20, it is substantially similar to claim 16 and accordingly is rejected under similar reasoning.


In regard to claim 17, Standing further teaches detecting a. user interaction with a second window of the plurality of windows, wherein the second window comprises includes the window 2402 having a "Maps" panel 2702. The maps panel 2702 includes multiple selectable options 2704, such as a Markets option 2706, an industries option 2708, a companies option 2710, and a geographies option 2712. A user may select one of the selectable options 2704 to access particular visualizations (maps), which may include multiple selectable graphic elements to view search results in different ways.” Column 27 line 40; alternatively or additionally, “In a particular embodiment, a user may utilize the tabs 2406, 2408, 2410, and 2412 to switch between search results, a graphical visualization of the search results (e.g., a graphical user interface including a graphical map having multiple selectable elements), and various analyses of the search results. Additionally, a user may access one of the research shortcuts 2416 to begin a search.” Column 26, line 29); 
and presenting text of another search query, wherein the other infographic is generated from search results returned to correspond to the other search query (“The search history area 2424 may include a stored snapshot associated with a search, such as a search snapshot associated with "MP-3 players," which was stored on Jan. 15, 2007. Each stored search snapshot is associated with the user selectable icons including an information icon 2426, a sharing icon 2428, an e-mail icon 2430, and a trash icon 2432. A user may select one or more of the selectable indicators to interact with the graphical user interface 2400.” Column 26, line 9).

In regard to claim 18, Standing further teaches receiving user inputs to edit the other search query (“The selectable indicators can include […] an edit indicator to rename or alter a particular search,” column 16 line 38); 
performing a search of the network of plan models based on the edited other search query (“If the input selection is a text input, the method advances to 708 and the search system generates a new query within the search results to refine search results” Column 15 line 43); 
and replacing the other infographic with a new infographic based on search results corresponding to the edited other search query (“The method advances to 702 and the search system provides a search interface including the search results to the destination device.” Column 15 line 45, wherein “The graphical map includes visual representation of a data set, such as a search result, where each of the multiple selectable graphic elements is associated with a particular category of information related to the search results.” Column 18 line 5).

In regard to claim 19, Stading further teaches that the infographic comprises a particular one of a plurality of infographic types (“Accordingly, the search system may generate and provide a graphical user interface including a graphical visualization of the search results, where the graphical visualization is a graphical map having multiple selectable graphic elements with which the particular user may interact to navigate the search results.” column 17 line 60), the method further comprising: 
receiving a user selection of an alternative one of the plurality of infographic types to be applied to the infographic (i.e. selection of a selectable option); 
and causing the infographic to be changed within the particular window to an infographic of the alternative type based on the search results  (“A user may select one of the selectable options 2704 to access particular visualizations (maps), which may include multiple selectable graphic elements to view search results in different ways.” Column 27 line 45)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boissel,  Gottemukkala  and Stading as applied to claim 1 above, and further in view of Tullis et al. in US Patent Application Publication № 2014/0030821, hereinafter Tullis.

In regard to claim 7,  Boissel, and Stading teach the method of claim 3, as above. Stading further teaches that the plurality of infographic types comprise, line chart type (A line chart is shown in Fig. 38), and table type (“The particular table cells may include a visual dimension, such as a color dimension, a cross-hatching dimension, a shading dimension, another visual indication, or any combination thereof, to represent a relative size of a document space within a particular category.” Column 31 line 49; aslo, Fig. 33).
However, Hsu, Boissel, and Stading fail to explicitly teach that the plurality of infographic types comprise a pie chart type.
Tullis teaches that the plurality of infographic types comprise a pie chart type. (“An example may include a pie chart showing at least one result to the query 222.” Paragraph 0030)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the visualization of search results, as taught by Stading, to include a pie chart visualization as taught by Tullis. It would have been obvious because it represents the substitution of one known element (i.e. the pie chart visualization, as taught by Tullis) for another (i.e. the visualizations taught by Stading) to yield predictable results (i.e. the query results will be displayed as a pie chart).

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 1/15/2021, with respect to the rejection(s) of claim(s) 1, 4-9, 11-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boissel, Gottemukkala, and Stading. For more information please refer to the relevant sections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270.  The examiner can normally be reached on 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167